MANDATE

                                Court of Appeals
                           First District of Texas
                                 NO. 01-15-00379-CV

                         VIRGINIA K. FAUBION, Appellant

                                          V.
                        PHINEAS INVESTEX, INC., Appellee

             Appeal from the County Court at Law No. 2 of Travis County.
                          (Tr. Ct. No. C-1-CV-15-000065).


TO THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY,
GREETINGS:

      Before this Court, on the 6th day of October 2015, the case upon appeal to revise
or to reverse your judgment was determined. This Court made its order in these words:


                    Appellant, Virginia K. Faubion, has neither paid, nor
             made arrangements to pay, the fee for preparing the clerk’s
             record. After being notified that the appeal was subject to
             dismissal, appellant did not adequately respond. Accordingly,
             the Court dismisses the appeal.

                   The Court orders that the appellant, Virginia K.
             Faubion, pay all appellate costs.

                    The Court orders that this decision be certified below
              for observance.

              Judgment rendered October 6, 2015.

              Per curiam opinion delivered by panel consisting of Justices
              Keyes, Massengale, and Lloyd.

       WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things to have it duly recognized, obeyed, and executed.




December 22, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT